DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 04/26/2022 has been entered.  Claims 1-3, 5-7 and 10-14 remain pending in the application.  Claims 4, 8-9, and 15-20 have been canceled.  Claims 10-14 have been rejoined and examined on the merits.  Applicant's amendments to the claims have overcome the 112 rejections previously set forth in the Non-Final Rejection mailed 02/08/2022.  

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Anthony Salmo on 05/03/2022.  
The application has been amended as follows: 
Regarding claim 10, please replace “claim 8” with “claim 1” in line 1.
Regarding claim 11, please replace “claim 8” with “claim 1” in line 1.
Regarding claim 12, please replace “claim 8” with “claim 1” in line 1.
Please cancel claims 8-9 and 15-20.  

Allowable Subject Matter
Claims 1-3, 5-7, and 10-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
The instant claims are to a method of three-dimensional printing of target material comprising: filling a receptacle with a matrix suspension comprising a ceramic powder matrix suspended in water; extruding a second suspension into the matrix suspension, the second suspension comprising a target powder suspended in a second liquid, wherein the second liquid is oil immiscible with water; evaporating at least one of the first water and the second liquid by heating to a temperature high enough to facilitate evaporation of the water and the second liquid but not high enough to sinter or melt the target powder or ceramic powder matrix; and heating the target powder and the ceramic powder matrix to a temperature high enough to dry the target powder and the ceramic powder matrix and high enough to sinter the target powder, but not high enough to sinter or melt the ceramic powder matrix, to form a sintered final product.  
The closest prior art is Muth, J. T., Vogt, D. M., Truby, R. L., Mengüç, Y., Kolesky, D. B., Wood, R. J., and Lewis, J. A., 2014, "Embedded 3D printing of strain sensors within highly stretchable elastomers," Advanced Materials, 26(36), pp. 6307-6312.  Muth teaches “extruding a viscoelastic ink through a deposition nozzle directly into an elastomeric reservoir” (page 6307).  Muth teaches that “after printing, the reservoir and filler fluid are co-cured to form a monolithic part, while the embedded conductive ink remains fluid” (page 6307).  Muth teaches that “the exquisite print path control, coupled with the supporting reservoir, enable free-form fabrication of nearly arbitrary sensor geometries in planar and 3D motifs” (page 6307).  Muth teaches that “by eliminating interfaces that give rise to delamination between individual layers, their mechanical reliability is significantly improved” (page 6307).  
The references do not teach or suggest filling a receptacle with a matrix suspension comprising a ceramic powder matrix suspended in water; extruding a second suspension into the matrix suspension, the second suspension comprising a target powder suspended in a second liquid, wherein the second liquid is oil immiscible with water; evaporating at least one of the first water and the second liquid by heating to a temperature high enough to facilitate evaporation of the water and the second liquid but not high enough to sinter or melt the target powder or ceramic powder matrix; and heating the target powder and the ceramic powder matrix to a temperature high enough to dry the target powder and the ceramic powder matrix and high enough to sinter the target powder, but not high enough to sinter or melt the ceramic powder matrix, to form a sintered final product.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA JANSSEN/Primary Examiner, Art Unit 1733